FILED
                             NOT FOR PUBLICATION                              MAR 24 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BALJIT SINGH SANGA, a.k.a. Baljit                 No. 09-70459
Singh Sangha,
                                                  Agency No. A031-129-576
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Baljit Singh Sanga, a native and citizen of India, petitions for review of an

order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for a waiver of

inadmissibility under former section 212(c) of the Immigration and Nationality

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Act, 8 U.S.C. § 1182(c) (repealed 1996). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence factual findings and review de novo

questions of law. Abebe v. Gonzales, 432 F.3d 1037, 1039-40 (9th Cir. 2005) (en

banc). We deny in part and dismiss in part the petition for review.

      The BIA did not err in failing to consider Indian law. As the BIA

recognized, in denying relief the IJ relied upon the inconsistencies in Sanga’s

testimony regarding how his second marriage was terminated, not on whether

Sanga’s second marriage was actually terminated under Indian law. Moreover, the

question of what Indian law provides is a question of fact that the BIA could not

consider on appeal. See Matter of Kodwo, 24 I. & N. Dec. 479, 482 (BIA 2008).

      Contrary to Sanga’s contention, the BIA provided an adequate explanation

for its decision. The BIA cited Matter of Burbano, 20 I. & N. Dec. 872 (BIA

1994), and did not express disagreement with any part of the IJ’s decision, and

thereby adopted the IJ’s decision in its entirety, including the IJ’s explanation for

denying Sanga relief. See Abebe, 432 F.3d at 1039-40.

      We lack jurisdiction to review the agency’s discretionary denial of relief

under former section 212(c) unless the petitioner raises a “colorable” question of

law or a constitutional question. See 8 U.S.C. § 1252(a)(2)(B)(ii), (D); Vargas-

Hernandez v. Gonzales, 497 F.3d 919, 921, 923 (9th Cir. 2007). Sanga’s


                                           2                                      09-70459
contention that substantial evidence does not support the finding that he perjured

himself raises a question of fact, Damaize-Job v. INS, 787 F.2d 1332, 1338 (9th

Cir. 1986) (credibility is a factual finding), as does Sanga’s contention that the

agency failed to consider the totality of the evidence in denying him relief.

Accordingly, we lack jurisdiction to review these contentions. See 8 U.S.C.

§ 1252(a)(2)(B)(ii), (D); Vargas-Hernandez, 497 F.3d at 923.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    09-70459